DETAILED ACTION

Notice relating to Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Interview Request
If Applicant feels a telephonic interview could help, Applicant is kindly requested to contact the Examiner prior to any further action/amendment on the merits, in order to discuss the application and claims (contact information can be found at the end of this office action).

Examiner’s Note
It is noted to Applicant that Allowable subject matter has been indicated in related Application 15/841,091.  Applicant is suggested to try and incorporate similar Allowable content into the current Application’s claims to try and move prosecution forward to an Allowance.  Applicant is also cautioned not to repeat allowable subject matter in a manner that could lead to a double patenting rejection.  This is just a note and suggestion by the Examiner, any amendments made by Applicant will be searched thoroughly before a final indication on Allowability is made.

Claim Warnings
Applicant is advised that should claims 17 and 21 be found allowable, claim 21 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6, 10, 12-14, 16, 17, and 21-23 of U.S. Patent No. 10,887,631 in view of Kennberg, US 2013/0177294, Bocharov et al., US 2011/0083037, Casey et al., US 2016/0316234, and Fisher et al., US 2016/0191961.  Although the the current application’s claims are only worded in a way that slightly attempts to differ them from the claims of the Patent.
Additionally, although the Patent discloses the majority of the currently claimed limitations, the Patent does not explicitly disclose information comprises a time of operation; 
generate deterministic data included in a set of the meta-data utilized to access and generate outgoing content streams, the deterministic data includes at least one of timestamp information related to a time of play of the set of encoded segments, sequence number identifying an order of the encoded content segment in the set of encoded segments, or time of operation of the encoder; 
identifying missing encoded segments not included in the first portion of the set of segments or the second portion of the set of segments; 
extrapolating at least one additional segment to facilitate the assembly of the set of segments; 
extrapolating a portion of a received encoded segment to facilitate assembly of the set of segments; 
a number of encoders of a plurality of encoders is based at least in part on a frequency of requests for streaming content; and 
a transmitted plurality of encoder streams comprises non-over lapping encoded segments.
However, in a related art, Kennberg does disclose information comprises a time of operation (segments are combined based on frame information relating to the timing 
generate deterministic data included in a set of the meta-data utilized to access and generate outgoing content streams, the deterministic data includes at least one of timestamp information related to a time of play of the set of encoded segments, sequence number identifying an order of the encoded content segment in the set of encoded segments, or time of operation of the encoder (metadata information relating to the video and used for presentation, i.e. ordering; page 6, paragraph 57, and page 8, paragraphs 70 and 75, and based on frame information relating to the timing of the captured, i.e. time of operation; page 6, paragraph 59);
extrapolating at least one additional segment to facilitate the assembly of the set of segments (can utilize one or more trimmed segments, i.e. extrapolated from other segments, to combine with the plurality of video segments; page 6, paragraph 59); and
extrapolating a portion of a received encoded segment to facilitate assembly of the set of segments (can utilize one or more trimmed segments, i.e. extrapolated portion/part from other segments, to combine with the plurality of video segments; page 6, paragraph 59).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine the Patent and Kennberg to arrive at the claimed subject matter, by allowing encoded segments to be utilized and combined as detailed above, in order to provide improved systems and methods for the creation and playback control of a video file having a plurality of video segments that 
The Patent in view of Kennberg still does not explicitly disclose identifying missing encoded segments not included in the first portion of the set of segments or the second portion of the set of segments;
a number of encoders of a plurality of encoders is based at least in part on a frequency of requests for streaming content; and 
a transmitted plurality of encoder streams comprises non-over lapping encoded segments.
However, in a related art, Bocharov does disclose identifying missing encoded segments not included in the first portion of the set of segments or the second portion of the set of segments (system can detect missing fragments from sets of fragments; page 2, paragraph 22).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine the Patent, Kennberg, and Bocharov to arrive at the claimed subject matter, by allowing missing segments of content to be identified, in order to provide an improved system and method for a reliable streaming system that increases reliability of live and on-demand streaming media events (Bocharov; page 1, paragraph 6).
The Patent in view of Kennberg and Bocharov still does not explicitly disclose a number of encoders of a plurality of encoders is based at least in part on a frequency of requests for streaming content; and 

However, in a related art, Casey does disclose a number of encoders of a plurality of encoders is based at least in part on a frequency of requests for streaming content (based on an amount of time for requests, i.e. frequency during particular time, system can add/release transcoders; page 2, paragraph 18, and page 6, paragraph 56).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine the Patent, Kennberg, Bocharov, and Casey to arrive at the claimed subject matter, by allowing requests/usage to be a factor in selection/operation of encoder/transcoder instances, in order to provide an improved system and method for intelligent video streaming in a dynamically scalable environment (Casey; page 1, paragraph 9).
The Patent in view of Kennberg, Bocharov, and Casey still does not explicitly disclose a transmitted plurality of encoder streams comprises non-over lapping encoded segments.
However, in a related art, Fisher does disclose a transmitted plurality of encoder streams comprises non-over lapping encoded segments (output can include fragments that are non-overlapping; page 6, paragraph 49, and page 7, paragraph 52).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to combine the Patent, Kennberg, Bocharov, Casey, and Fisher by allowing generation of non-overlapping content when processing encoded fragments/segments, in order to provide an improved system and .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 11, 12, 15, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kennberg, US 2013/0177294 in view of Bocharov et al., US 2011/0083037 and further in view of Shaffer et al., US 2014/0140417.

Regarding claim 1, Kennberg discloses a system to manage streaming content comprising: 
one or more computing devices associated with a content delivery service (with at least a computing device; page 6, paragraph 55), wherein the content delivery service is configured to: 
obtain a first plurality of segments of a set of segments from a first node of the plurality of nodes (at least a first plurality of segments are received from a first system element, i.e. first camera; page 6, paragraph 56, and Fig. 11, element 1110, and wherein with a plurality of cameras; Fig. 1, and page 1, paragraph 18); 
obtain a second plurality of segments of the set of segments from a second node of the plurality of nodes (at least a second plurality of segments are received from a second system element, i.e. second camera; page 6, paragraph 56, and Fig. 11, element 1110, and wherein with a plurality of cameras; Fig. 1, and page 1, paragraph 18); 
assemble at least one segment from the first plurality of segments and at least one segment from the second plurality of segments to form a set of ordered segments utilizing information (based on obtained segments and parameter information, system forms a combined video file; page 6, paragraph 56, and Fig. 11, element 1112, and wherein containing a plurality of segments; page 2, paragraph 21, and Fig. 2); and 
store the set of ordered segments and meta-data associated with the stored set of ordered segments (storing the combined segments file; page 6, paragraph 57, and Fig. 1114, and wherein metadata information relating to the stored video is also stored; page 6, paragraph 57, and page 8, paragraph 70).
While Kennberg does discloses a first and second plurality of segments (at least a first plurality of segments are received from a first system element, i.e. first camera; 
a first and second encoding node of a plurality of encoding nodes; 
first segments encoded according to an encoding profile, and second segments encoded according to the encoding profile; 
utilizing the synchronization information; and 
the synchronization information incorporated into the plurality of segments.
In a related art, Bocharov does disclose transmit synchronization information to a content provider for incorporation into encoded segments from a plurality of encoding nodes (system can utilize at least synchronization information time stamps; page 2, paragraphs 16 and 22, and wherein system can transmit requests for particular segments/timing to servers/encoders, i.e. providers; page 2, paragraph 16, and page 4, paragraph 39, and page 5, paragraph 40); 
a first and second encoding node of a plurality of encoding nodes (system receives data from multiple encoders, i.e. first/second encoder instances/nodes which 
utilizing the synchronization information (system can utilize at least synchronization information time stamps; page 2, paragraphs 16 and 22); and 
the synchronization information incorporated into the plurality of segments (synchronization information; page 2, paragraphs 16 and 22, wherein included with the portions; page 3, paragraph 28, and page 5, paragraph 45). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to combine the prior art of Kennberg and Bocharov by allowing multiple encoders to utilize synchronization information when transmitting content, in order to provide an improved system and method for a reliable streaming system that increases reliability of live and on-demand streaming media events (Bocharov; page 1, paragraph 6).  
Kennberg in view of Bocharov does not explicitly disclose first segments encoded according to an encoding profile, and second segments encoded according to the encoding profile.
In a related art, Shaffer does disclose first segments encoded according to an encoding profile, and second segments encoded according to the encoding profile (devices encoding streams of segments, i.e. first/second, according to one or more profiles, wherein the profiles have at least an associated bitrate and encoding format; page 4, paragraph 34, and page 15, paragraph 156, and Examiners Note: Shaffer also discloses that streams can be encoded in redundancy situations, i.e. having similar/same parameters; page 2, paragraph 23).  


Regarding claim 2, Kennberg in view of Bocharov and Shaffer discloses the synchronization information comprises at least one of sequence numbers corresponding to the set of encoded segments or time stamp information related to a relative time of the set of encoded segments (Bocharov; system can utilize at least synchronization information time stamps; page 2, paragraphs 16 and 22, and wherein system can transmit requests for particular segments/timing to servers/encoders, i.e. providers; page 2, paragraph 16, and page 4, paragraph 39, and page 5, paragraph 40).

Regarding claim 3, Kennberg in view of Bocharov and Shaffer discloses the synchronization information comprises a time of operation (Bocharov; system can utilize at least synchronization information time stamps; page 2, paragraphs 16 and 22, and Kennberg; segments are combined based on frame information relating to the timing of the captured, i.e. time of operation; page 6, paragraph 59, and wherein segments can also be combined in a particular order as defined by a user, i.e. received in and combine in a particular order; page 7, paragraph 66).

4, Kennberg in view of Bocharov and Shaffer discloses the video packaging and origination service is further configured to generate deterministic data included in a set of the meta-data utilized to access and generate outgoing content streams (Kennberg; metadata information relating to the video and used for presentation; page 6, paragraph 57, and page 8, paragraphs 70 and 75, and Bocharov; metadata for forming presentation with manifest; page 3, paragraph 29).

Regarding claim 5, Kennberg in view of Bocharov and Shaffer discloses the deterministic data includes at least one of timestamp information related to a time of play of the set of encoded segments, sequence number identifying an order of the encoded content segment in the set of encoded segments, or time of operation of the encoder (Kennberg; metadata information relating to the video and used for presentation, i.e. ordering; page 6, paragraph 57, and page 8, paragraphs 70 and 75, and based on frame information relating to the timing of the captured, i.e. time of operation; page 6, paragraph 59, and Bocharov; metadata for forming presentation with manifest, i.e. ordering; page 3, paragraph 29, and with time stamps; page 2, paragraphs 16 and 22).

Claim 6, which discloses a computer-implemented method, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 1. The following additional limitations are also disclosed: streaming content (Bocharov; particular encoder streams; page 4, paragraph 39); a request for streaming content 

Regarding claim 7, Kennberg in view of Bocharov and Shaffer discloses identifying missing encoded segments not included in the first portion of the set of segments or the second portion of the set of segments (Bocharov; system can detect missing fragments from sets of fragments; page 2, paragraph 22).

Regarding claim 8, Kennberg in view of Bocharov and Shaffer discloses extrapolating at least one additional segment to facilitate the assembly of the set of segments (Kennberg; can utilize one or more trimmed segments, i.e. extrapolated from other segments, to combine with the plurality of video segments; page 6, paragraph 59).

Regarding claim 9, Kennberg in view of Bocharov and Shaffer discloses extrapolating a portion of a received encoded segment to facilitate assembly of the set of segments (Kennberg; can utilize one or more trimmed segments, i.e. extrapolated portion/part from other segments, to combine with the plurality of video segments; page 6, paragraph 59).

Regarding claim 11, Kennberg in view of Bocharov and Shaffer discloses determining a failure in the first identifiable encoder (Bocharov; system can determine when at least one identified and operating encoder has experienced a failure; page 6, paragraph 49).

Regarding claim 12, Kennberg in view of Bocharov and Shaffer discloses requesting at least one segment from a third identifiable encoder of the plurality of encoders responsive to the determined failure of the first identifiable encoder (Bocharov; upon determination of a failure of at least the first encoder, system can direct/request content to be provided from an additional, i.e. third, encoder; page 6, paragraph 49).

Claim 15, which discloses a computer-implemented method, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claims 2 and 3.

Claim 16, which discloses a computer-implemented method, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claims 1 and 6.  The following additional limitations are also disclosed: 
identifying streaming content (Bocharov; identifying particular encoder streams; page 4, paragraph 39); 
selecting a number of encoders encoding according to an encoding profile to provide requested content via a plurality of generated encoder streams (Bocharov; connection with a number of specific encoders to receive streamed content, wherein each stream corresponds to a selected encoder; page 5, paragraph 45, and page 6, paragraph 49, and wherein with encoder media streams; page 4, paragraph 38, and 
transmitting responsive to a content request (Kennberg; transmission responsive to request; page 6, paragraph 57).

Claim 20, which discloses a computer-implemented method, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claims 2 and 3.

Claims 10, 13, 17-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kennberg, US 2013/0177294 in view of Bocharov et al., US 2011/0083037 and Shaffer et al., US 2014/0140417, and further in view of Fisher et al., US 2016/0191961.

Regarding claim 10, Kennberg in view of Bocharov and Shaffer discloses all the claimed limitations of claim 6, as well as encoded segments (Kennberg; at least a first plurality of segments are received from a first system element, i.e. first camera; page 6, paragraph 56, and Fig. 11, element 1110, and at least a second plurality of segments are received from a second system element, i.e. second camera; page 6, paragraph 56, and Fig. 11, element 1110, and Bocharov; system receives data from multiple encoders, i.e. first/second encoder instances/nodes which can be different; page 2, paragraphs 18-19, and Fig. 1, element 115, and Fig. 2, element 230, and page 4, paragraph 36).  

In a related art, Fisher does disclose removing duplicate segments (can remove overlapping/redundant portions from the fragments; page 7, paragraph 52).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to combine the prior art of Kennberg, Bocharov, Shaffer, and Fisher by allowing removal of duplicate/overlapping content when processing encoded fragments/segments, in order to provide an improved system and method for coding video data, and specifically to fragmented video coding systems and methods (Fisher; page 1, paragraph 2).

Regarding claim 13, Kennberg in view of Bocharov and Shaffer discloses all the claimed limitations of claim 6, as well as information of an encoding profile (Shaffer; encoding with one or more profiles, wherein the profiles have at least an associated bitrate and encoding format; page 4, paragraph 34, and page 15, paragraph 156).  
Kennberg in view of Bocharov and Shaffer does not explicitly disclose a number of encoders of a plurality of encoders is based at least in part on a complexity.  
In a related art, Fisher does disclose a number of encoders of a plurality of encoders is based at least in part on a complexity (can utilize/select specific number of transcoders based on segment durations and times required to transcode, i.e. complexity of transcoding; page 5, paragraph 44 and Table 1, and wherein this can be indicated by a profile; page 1, paragraph 3).  


Regarding claim 17, Kennberg in view of Bocharov and Shaffer discloses all the claimed limitations of claim 16, as well as distributing encoding among a selected number of encoders (Shaffer; various encoders/transcoders utilizing various encoding profiles, i.e. distributed encoding of content; page 4, paragraphs 34-35).  
Kennberg in view of Bocharov and Shaffer does not explicitly disclose a transmitted plurality of encoder streams comprises non-over lapping encoded segments.  
In a related art, Fisher does disclose a transmitted plurality of encoder streams comprises non-over lapping encoded segments (output can include fragments that are non-overlapping; page 6, paragraph 49, and page 7, paragraph 52).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to combine the prior art of Kennberg, Bocharov, Shaffer, and Fisher by allowing generation of non-overlapping content when processing encoded fragments/segments, in order to provide an improved system and method for coding video data, and specifically to fragmented video coding systems and methods (Fisher; page 1, paragraph 2).

Regarding claim 18, Kennberg in view of Bocharov and Shaffer discloses all the claimed limitations of claim 16.  
Kennberg in view of Bocharov and Shaffer does not explicitly disclose a plurality of encoder streams comprises at least partially overlapping encoded segments.  
In a related art, Fisher does disclose a plurality of encoder streams comprises at least partially overlapping encoded segments (fragment portions can at least partially overlap; page 1, paragraph 14, and page 3, paragraph 27, and page 6, paragraph 48).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to combine the prior art of Kennberg, Bocharov, Shaffer, and Fisher by allowing generation of partially overlapping content when processing encoded fragments/segments, in order to provide an improved system and method for coding video data, and specifically to fragmented video coding systems and methods (Fisher; page 1, paragraph 2).

Claim 19, which discloses a computer-implemented method, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 13.
Claim 21, which discloses a method, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 17. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kennberg, US 2013/0177294 in view of Bocharov et al., US 2011/0083037 and Shaffer et al., US 2014/0140417, and further in view of Casey et al., US 2016/0316234.

Regarding claim 14, Kennberg in view of Bocharov and Shaffer discloses all the claimed limitations of claim 6.  
Kennberg in view of Bocharov and Shaffer does not explicitly disclose a number of encoders of a plurality of encoders is based at least in part on a frequency of requests for streaming content.  
In a related art, Casey does disclose a number of encoders of a plurality of encoders is based at least in part on a frequency of requests for streaming content (based on an amount of time for requests, i.e. frequency during particular time, system can add/release transcoders; page 2, paragraph 18, and page 6, paragraph 56).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to combine the prior art of Kennberg, Bocharov, Shaffer, and Casey by allowing requests/usage to be a factor in selection/operation of encoder/transcoder instances, in order to provide an improved system and method for intelligent video streaming in a dynamically scalable environment (Casey; page 1, paragraph 9).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY A FLYNN whose telephone number is (571)270-5680.  The examiner can normally be reached on Monday - Thursday, 6:00am - 3:00pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFEREY F HAROLD can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RANDY A FLYNN/Primary Examiner, Art Unit 2424